                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
PAMELA HOLDEN, et al.,                            *
                                                  *
                      Plaintiffs, on behalf of    *
                      Themselves and others       *
                      similarly situated,         *
v.                                                *          Civil Case No. SAG-19-760
                                                  *
BWELL HEALTHCARE INC., et al.,                    *
                                                  *
                     Defendants.                  *
                                                  *
*      *       *       *      *       *       *       *      *       *      *       *       *

                                  MEMORANDUM OPINION

       Plaintiffs Pamela Holden, April Wright, and Stephanie Williams (collectively

“Plaintiffs”) filed this putative class and collective action lawsuit against Bwell Healthcare, Inc.

(“Bwell”), and its owners, Femmy Kuti and Sunlola Kuti (collectively, “Defendants”), alleging

violations of state and federal wage payment laws during their employment as home health aides.

ECF 14 (Amended Complaint).               Currently pending is Plaintiffs’ Motion to Dismiss

Counterclaims and Strike Affirmative Defenses, with its supporting Memorandum of Law

(collectively, “the Motion”), ECF 43, 43-1. Bwell filed an Opposition, ECF 44, and Plaintiffs

filed a Reply, ECF 47. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

reasons that follow, Plaintiffs’ Motion will be granted.

I.     FACTUAL BACKGROUND

       The first Complaint in this case was filed on March 12, 2019. ECF 1. At that time,

Defendants did not answer the Complaint, or file any other document in response. On May 10,

2019, Plaintiffs moved for conditional certification of their collective action. ECF 5. On July

12, 2019, following Defendants’ termination of two of the now-Plaintiffs, Plaintiffs filed an
emergency motion for a temporary restraining order. ECF 11. This Court held a hearing on July

15, 2019, and subsequently granted the temporary restraining order, later converting it to a

preliminary injunction. ECF 18, 20, 24. During the first hearing related to the temporary

restraining order, in July, 2019, Defendant Femmy Kuti appeared pro se, but informed the Court

that he would be hiring counsel promptly. See, e.g., ECF 25 at 2-3.

       On that same day, July 15, 2019, the Court granted Plaintiffs’ Motion for Leave to an

Amended Complaint. ECF 13, 14. As relevant here, Plaintiffs allege that they were employed

by Defendants as home health nurses, but that Defendants failed to pay them overtime, travel

compensation, and at times, wages for some pay periods altogether.           ECF 14, ¶¶ 18-31.

Plaintiffs also allege, as previously alluded to, that Defendants terminated them with retaliatory

intent in July, 2019, three months after Plaintiffs filed the instant Complaint. Id. ¶¶ 32-42.

Plaintiffs seek monetary damages, liquidated damages, and reasonable attorneys’ fees and costs

under the Fair Labor Standards Act (FLSA), Maryland Wage and Hour Law (“MWHL”), and the

Maryland Wage Payment and Collection Law (“MWPCL”), both individually and on behalf of

those similarly situated to them. Id. ¶¶ 43-80.

       Four months later, on November 8, 2019, present counsel entered an appearance on

behalf of Defendants. ECF 30. On November 13, 2019, Defendants filed a motion entitled,

“Motion to Strike Answer to Amended Complaint by Bwell Healthcare, Inc. and Femmy A.

Kuti, To Extend the Time within Which to File Required Pleading Pursuant to Rule 12(b) Prior

to Filing Responsive Pleadings to the Amended Compliant [sic], Extend the Time to File

Answers to the Amended Complaint and to Extend the Time Within Which to File Response in

Opposition to Motion for Conditional Certification of FLSA Collective Action.” ECF 32. On

December 6, 2019, the Court denied Defendants’ motion, but permitted them “to file an Answer



                                                  2
to the Amended Complaint on or before December 20, 2019.” ECF 35.1 On December 18,

2019, Defendants filed an Answer, which included six affirmative defenses asserted by all

Defendants, and four counterclaims lodged by Defendant Bwell. ECF 39. In the instant Motion,

Plaintiffs seek dismissal of Bwell’s counterclaims, and ask that the six affirmative defenses be

stricken. ECF 43.

II.    ANALYSIS

       A.      Bwell’s State Law Counterclaims

       As noted above, Defendants’ Answer includes four state law counterclaims by Bwell:

two claims for tortious interference with contractual relations, and two claims for breach of

contract. ECF 39 at 12-14. The counterclaims allege that Plaintiffs persuaded specific Bwell

clients to terminate their services with Bwell, and transfer their care to the new home care

agencies employing Plaintiffs. Id. at 9-12.

       Plaintiffs correctly note that Bwell’s counterclaims are untimely filed. Federal Rule of

Civil Procedure 12(a)(1)(A)(i) requires that an answer, which would contain counterclaims, be

filed “within 21 days after being served with the summons or complaint.” In this case, that date

would have been April 8, 2019. When counsel entered his appearance and sought leave to make

certain filings in November, 2019, he made no mention of an intent to file counterclaims. ECF

32. Moreover, most of Defendants’ motion for leave was denied; Defendants were only afforded

very limited leave to file a belated answer, in order to permit the case to proceed forward. See

ECF 35 at 5-6. Defendants did not seek, and the Court did not grant, an extension of the long-

expired deadline to file counterclaims. See id.




1
 On October 10, 2019, Femmy Kuti, while proceeding pro se, filed a document that was initially
docketed as an Answer, but is now docketed as a “Correspondence.” See ECF 28.
                                                  3
       However, even had Bwell’s counterclaims been filed timely, this Court would lack

subject matter jurisdiction to adjudicate them. Neither federal question nor diversity jurisdiction

exists over the state law counterclaims, as the parties lack complete diversity. Accordingly, this

Court can only exercise jurisdiction over Bwell’s counterclaims if the counterclaims are

compulsory, pursuant to Federal Rule of Civil Procedure 13(a), as opposed to permissive,

pursuant to Rule 13(b). See Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988). As explained

below, Bwell’s counterclaims are only permissive, thus requiring dismissal.

       This case is on all fours with Williams v Long, 558 F. Supp. 2d 601, 602-03 (D. Md.

2008), and Carroll v. Dan Rainville & Associates, Inc., No. SAG-17-849, 2017 WL 4777706, at

*1, *3 (D. Md. Oct. 23, 2017). In both of those cases, the plaintiffs sought relief under the FLSA

and state wage and hour laws. Carroll, 2017 WL 4777706, at *1; Williams, 558 F. Supp. 2d at

602. Also, like in this case, the defendants filed counterclaims for breach of contract and other

state law torts. Carroll, 2017 WL 4777706, at *1; Williams, 558 F. Supp. 2d at 602. In both

cases, the Court applied the Fourth Circuit’s four-factor standard for determining whether the

counterclaims were permissive or compulsory:

           (1) Are the issues of fact and law raised in the claim and counterclaim largely
           the same? (2) Would res judicata bar a subsequent suit on the party’s
           counterclaim, absent the compulsory counterclaim rule? (3) Will substantially
           the same evidence support or refute the claim as well as the counterclaim? and
           (4) Is there any logical relationship between the claim and counterclaim?

Painter, 863 F.2d at 331. The Painter Court advised that the outcome of the four-factor test was

determinative as to whether federal courts could exercise subject matter jurisdiction over a

counterclaim, because, “If the counterclaim is compulsory, it is within the ancillary jurisdiction

of the court to entertain and no independent basis of federal jurisdiction is required. If the

counterclaim is permissive, however, it must have its own independent jurisdictional base.” Id.



                                                4
       In both Williams and Carroll, this Court concluded that the state law counterclaims

asserted by the defendants did not amount to compulsory counterclaims under the Painter test.

See Williams, 558 F. Supp. 2d at 603-07; Carroll, 2017 WL 4777706, at *3-4. In Williams, the

Court reasoned that while the plaintiffs’ claims focused on their hours worked, the counterclaims

focused on other issues. See 558 F. Supp. 2d at 604 (“The only issue that arises in both the

claims and counterclaims is whether plaintiff Williams was an employee (as plaintiffs allege) or

a joint venture partner (as defendant alleges).        In every other respect, the claims and

counterclaims differ in terms of the legal and factual issues they raise.”). Similarly, in Carroll,

this Court determined that the only connection between the plaintiff’s claims and the defendants’

counterclaims “is the employee-employer relationship.” 2017 WL 4777706, at *3.

       Like in those cases, the four Painter factors, when applied to the facts of this case,

demonstrate the permissive nature of Bwell’s counterclaims.           The counterclaims present

completely different issues of fact and law. Whether certain Bwell clients took their business

elsewhere once Plaintiffs stopped providing care for Bwell, in violation of an alleged contract

between the parties, has no relevance to the issue of whether Defendants paid Plaintiffs

appropriate wages for their hours worked. Res judicata would not bar Bwell’s subsequent suit

on its state law counterclaims, because the counterclaims cannot be and will not be adjudicated

to final judgment on their merits in this proceeding.2 Finally, the evidence that will be used to

support and defend Plaintiffs’ claims will not be relevant to the questions presented in Bwell’s

counterclaims, and there is no logical relationship between the two sets of claims.

2
  In their Opposition, Defendants note that Bwell filed a lawsuit against Plaintiff Wright in
Maryland state court in March, 2017, but that the suit was dismissed because Bwell filed the
lawsuit without an attorney. See ECF 44-2, ¶¶ 11-12 (F. Kuti Decl.); id. at 5-8 (Ex. 1, 2, and 3 to
F. Kuti Decl., showing the prior lawsuit). The Court’s instant observations are not to be
construed as opining as to whether Bwell’s suit against Wright would be barred in state court
under res judicata, or any other ground.
                                                5
       Bwell asserts that the common question linking the counterclaims to the underlying suit,

is “if the Plaintiffs are employees or independent contractors,” suggesting that a document

entitled “Independent Contractor Agreement” resolves the issue. ECF 44 at 6; see ECF 39-1

(Ex. A & B to Bwell’s Counterclaims). However, a worker’s appropriate classification as an

employee or independent contractor is not governed by any purported agreement between the

parties. Hall v. DIRECTV, LLC, 846 F.3d 757, 774 (4th Cir. 2017). Instead, the Court looks to

the “economic realities” of the parties’ relationship. Id. (quoting Schultz v. Capital Int’l Sec.,

Inc., 466 F.3d 298, 304 (4th Cir. 2006)). Therefore, even assuming that the “Independent

Contractor Agreement” is a contract that the parties in this case agreed to, its existence does not

resolve the question of the Defendants’ liability under the FLSA, MWHL, or MWPCL.

Moreover, courts routinely reject “the notion that the employer-employee relationship single-

handedly creates a common nucleus of operative fact between the FLSA claim and peripheral

state law claims.” Williams, 558 F. Supp. 2d at 604 (citing cases and quoting Wilhelm v. TLC

Lawn Care, Inc., No. 07-2465, 2008 WL 640733, at *3 (D. Kan. Mar. 6, 2008)).

       Ultimately, then, there is no basis to reach a different result than that reached in Williams

and Carroll, which applied the Painter test to nearly identical facts. Further, as this Court noted

in Carroll,

       Concluding that [the defendant’s] counterclaims fail to qualify as “compulsory”
       under Rule 13 also reflects the federal judiciary’s “‘hesitan[cy] to permit an
       employer to file counterclaims in FLSA suits for money the employer claims the
       employee owes it, or for damages the employee’s tortious conduct allegedly
       caused.’” Ramirez v. Amazing Home Contractors, Inc., No. CIV. JKB-14-2168,
       2014 WL 6845555, at *4 (D. Md. Nov. 25, 2014) (quoting Martin v.
       PepsiAmericas, Inc., 628 F.3d 738, 740 (5th Cir. 2010)). Permitting the employer
       in a FLSA action “‘to try [its] private claims, real or imagined, against [its]
       employees would delay and even subvert the whole process.’” Id. (quoting
       Donovan v. Pointon, 717 F.2d 1320, 1323 (10th Cir. 1983)); see also Yassa v. EM
       Consulting Grp., Inc., No. CV JKB-17-593, 2017 WL 3414147, at *2 (D. Md.
       Aug. 9, 2017) (“To clutter these proceedings with the minutiae of other employer-

                                                6
       employee relationships would be antithetical to the purpose of the Act.”) (quoting
       Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974)).

2017 WL 4777706, at *3. Accordingly, because Bwell’s state law counterclaims are only

permissive and otherwise fail to provide an independent basis for exercising jurisdiction, this

Court lacks subject matter jurisdiction to adjudicate them, and they will be dismissed without

prejudice.

       B.      Defendants’ Affirmative Defenses

       Defendants list the following affirmative defenses in their Answer:

       1. The Amended Complaint fails to state a claim upon which relief may be
          granted and should, therefore, be dismissed.
       2. The Amended Complaint is barred by fraud and forgery.
       3. The Amended Complaint is barred by the applicable Statute of Limitations.
       4. The Amended Complaint is barred due to lack of capacity to sue or be sued.
       5. The Amended Complaint should be dismissed for failure to add all proper
          parties or the appropriate parties.
       6. The Amended Complaint should be dismissed for failure to add all
          indispensable parties.

ECF 39 at 6. Plaintiffs contend that the affirmative defenses do not comply with Federal Rules

of Civil Procedure 8 and 9, because the defenses are “mere labels lacking in substance, thereby

depriving Plaintiffs of fair notice of their factual basis.” ECF 43-1 at 10.

       There are several relevant rules to consider. Under Federal Rule of Civil Procedure 12(f),

a “court may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Federal Rule 8(b)(1) requires a party responding to a

pleading to “state in short and plain terms its defenses to each claim asserted against it.” Finally,

the Fourth Circuit has held that affirmative defenses sounding in fraud or mistake are subject to

Federal Rule 9(b). See Bakery & Confectionary Union & Indus. Int'l Pension Fund v. Just Born

II, Inc., 888 F.3d 696, 704-05 (4th Cir. 2018). That rule requires such allegations to “state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

                                                  7
       Initially, it is clear that Defendants’ second Affirmative Defense, “barred by fraud and

forgery,” cannot, and does not, meet the heightened requirement of Federal Rule 9(b). The

conclusorily alleged defense does not include any factual circumstances at all, and thus did not

state any such circumstances “with particularity.” As to the other five affirmative defenses,

Plaintiffs argue that they fail to meet the pleading requirements set forth in Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 677-84 (2009). ECF

43-1 at 10-11.

       Twombly and Iqbal provide the level of specificity required for a plaintiff to meet Rule

8(a)(2)’s requirement that the pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2); Twombly, 550 U.S. at 555

(factual allegations must be more than “labels or conclusions,” and “must be enough to raise a

right to relief above the speculative level”); Iqbal, 556 U.S. at 678-79 (“Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”).

       To this Court’s knowledge, neither the Supreme Court nor the Fourth Circuit has decided

whether Twombly or Iqbal applies to affirmative defenses. See Bakery & Confectionary Union,

888 F.3d at 700 n.5 (noting that the question “continues to divide courts,” but ultimately

declining to resolve it). District Court judges in this District have reached different conclusions.

See Alston v. Transunion, Civil No. GJH-16-491, 2017 WL 464369, at *2 (D. Md. Feb. 1, 2017)

(comparing Lockheed Martin Corp. v. United States, 973 F. Supp. 2d 591, 595 (D. Md. 2013),

with Aguilar v. City Lights of China Rest., Inc., Civil No. DKC-11-2416, 2011 WL 5118325, at

*4 (D. Md. Oct. 24, 2011)). At least two judges in this District have declined to apply the

heightened pleading standard to affirmative defenses because of the “unfairness of holding

defendants to as stringent a standard as plaintiffs, who have significantly more time to draft their



                                                 8
complaint.” LBCMT 2007-C3 Urbana Pike, LLC v. Sheppard, 302 F.R.D. 385, 387-88 (D. Md.

2014); Lockheed Martin Corp., 973 F. Supp. 2d at 594. However, this Court, along with the

majority of judges in this District, has held that the heightened Twombly-Iqbal pleading standard

applies to affirmative defenses, because “it would be incongruous and unfair to require a plaintiff

to operate under one standard and to permit the defendant to operate under a different, less

stringent standard.” Ultimate Outdoor Movies v. FunFlicks, LLC, No. SAG-18-2315, 2019 WL

3323221, at *2 (D. Md. July 24, 2019) (quoting Topline Sols., Inc. v. Sandler Sys., Inc., Civil No.

ELH-09-3102, 2010 WL 2998836, at *1 (D. Md. July 27, 2010)); see also Topline Sols., Inc. v.

Sandler Sys., Inc., Civil No. ELH-09-3102, 2017 WL 1862445, at *38-39 (D. Md. May 8, 2017)

(collecting cases where the judges in this District applied the heightened pleading standard to

affirmative defenses); Blind Indus. & Servs. of Md. v. Route 40 Paintball Park, Civil No. WMN-

11-3562, 2012 WL 2946688, at *3 (D. Md. July 17, 2012). Despite Defendants’ arguments to

the contrary, see ECF 44 at 10-23, this Court will continue to adhere to its view that the

Twombly-Iqbal standard applies to the pleading of affirmative defenses.

       Applying that heightened standard, Defendants’ affirmative defenses here do not meet it,

because they are mere “labels or conclusions.” Twombly, 550 U.S. at 555. They do not contain

any factual support whatsoever that would “ensure that [Plaintiffs] receive[] fair notice of the

factual basis” for the assertion of each affirmative defense. Haley Paint Co. v. E.I. Du Pont de

Nemours & Co., 279 F.R.D. 331, 336 (D. Md. 2012) (citation omitted). The Twombly-Iqbal

pleading standard requires, “[a]t a minimum,” a statement the facts underlying the defense, such

that those facts, and the reasonable inferences therefrom, “plausibly suggest a cognizable defense

available to the defendant.” Ulyssix Techs., Inc. v. Orbital Network Eng’g, Inc., No. ELH–10–

2091, 2011 WL 631145, at *15 (D. Md. Feb. 11, 2011) (citation omitted).



                                                9
       Despite this deficiency, Defendants will be afforded one final opportunity to amend their

(already belated) answer to eliminate their counterclaims, and to incorporate any affirmative

defenses that can be supported adequately under the Twombly-Iqbal standard. The amended

answer must be filed on or before April 15, 2020.3

III.   CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion to Dismiss Counterclaims and Strike

Affirmative Defenses, ECF 43, will be GRANTED. A separate Order follows.



Dated: March 18, 2020                                                    /s/
                                                          Stephanie A. Gallagher
                                                          United States District Judge




3
  The Court initially would have only granted Defendants two weeks to refile, but given this
Court’s recent Standing Order regarding the COVID-19 pandemic, the Court is preemptively
adding an additional two weeks. See Second Am. Standing Order 2020-03, In re Court
Operations under the Exigent Circumstances Created by COVID-19, Misc. No. 00-308 (D. Md.
Mar. 14, 2020), https://www.mdd.uscourts.gov/sites/mdd/files/2020-03%20Second%20Amende
d.pdf.


                                               10
